DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed August 13th, 2021, in which Claims 1 and 2 are amended.  The amendments have been entered.  Claims 1 and 2 are currently pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  The last line of “step a” includes a typographical error:  “the plurality questions” which should read “the plurality of questions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 recites the limitation the data analysis server.  There is insufficient antecedent basis for this limitation in the claim because only a generic server was previously recited.  For the purpose of examination, the claim will be interpreted as if it had read the server.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-2 are rejected under 25 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1
	Step 1 – Claim 1 recites a method comprising a series of steps such as and thus falls within the statutory categories.
	Step 2A Prong 1 – The limitations of establishing a diagnostic question set of a data analysis framework…, establishing a question database, applying solving result data to the data analysis framework, thereby calculating modeling vectors, extracting from the question database, at least on candidate questions, identifying a user for whom solving result data for the candidate question exists…, applying only the solving result data…to the data analysis framework. Calculating a modeling vector of a virtual user, applying the modeling vector of the virtual user, thereby calculating a virtual correct answer probability for the other question, and comparing the virtual correct answer probability with the actual solving result data of the user for the other question, and averaging the comparison result according to the number of users, thereby calculating a predicted probability for the candidate question, and generating the diagnostic 

	Step 2A Prong 2 – The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of collecting solving result data which is nothing more than insignificant extra-solution activities (see MPEP 2106.05(G) (3)) and the additional element of a server, which is a generic computer component.  Implementing an abstract idea on generic computer components cannot integrate an abstract idea into a practical application.  Therefore, these additional elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	Step 2B – The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of collecting solving result data is nothing more than an insignificant extra-solution activity (see MPEP 2106.05(G) (3) (IV)) and the implementation of an abstract idea on generic computer components cannot provide an inventive concept (MPEP 2106.05(d). The claim is not patent eligible.

Regarding Claim 2,



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baraniuk et al. (US 20140279727 A1); herein Baraniuk.

Regarding Claim 1,
	 Baraniuk teaches a method for generating a diagnostic question set of a data analysis framework for a new 5user, the method comprising: …. with a server (Fig. 1.0, element 110) step a of establishing a question database including a plurality of questions, of collecting solving result data of a plurality of existing users for the plurality of questions,([0069] – [0071], [0361]-[0362], [0485], discloses questions and corresponding answers provided by users are stored in a memory (i.e. database)) and of applying the solving result data to the data analysis 10framework, thereby calculating modeling vector(s) of the plurality questions and/or the plurality of existing users;([0078] – [0079], discloses vectors that represent concept knowledge of the learners for each learner j (i.e. the modeling vector for the user based on the selected answers/responses) and question concept association of the question with respect to the intrinsic difficult of the questions.)
	step b of extracting, from the question database, at least one candidate question from the plurality of questions for generating the diagnostic question set; ([0069]-[0071], questions are accessed from the server. [0078] – [0079] discloses that the learning model uses a q number of questions (as the extracted questions forming the diagnostic question set)
	15step c of identifying an existing user from the plurality of existing users for whom solving result data for the at least one candidate question exists, and at least one other question for which solving result data of the user exists;([0078] – [0080], discloses N total number of users with corresponding response data of the users (as the solving result data). model includes a binary response value where 1 and 0 indicate correct and incorrect responses.)
([0078] – [0080], discloses vectors that represent concept knowledge of the learner (i.e. vector for the user based on the answers selected)
	step e of applying the modeling vector of the virtual user, thereby calculating a virtual correct 25answer probability for the at least one other question;([0078]-[0079], [0206], Table 4, discloses calculations using the modeling vectors to determine the likelihood of user selecting the correct answer choice. Table 4 shows the correct answer likelihood.
	 and step f of comparing the virtual correct answer probability with the actual solving result for the at least one other question with an actual solving result of the existing user for the at least one other question, and of averaging a comparison result according to a number of the plurality of existing users for whom solving data for the at least one candidate questions exists, 30thereby calculating a first average comparison results for the at least one candidate question ([0074], each question is labeled with its intrinsic difficultly,  [0194], average rate of correct answers, [0190-0191], average tag knowledge of the entire class … Learner 1 has particularly weak knowledge of the tag “Impulse responses”)
	and step g of, based on the first average comparison result for the at least one candidate question, generating the diagnostic question set for the new user ([0696], discloses that the output data is useable to select one or more new questions for at least one of the learners … an automated software algorithm may select one or more new questions for a learned based on … [where] the learner has an extent of concept knowledge less than a desired threshold, also [0069], recommendations on … questions for further testing, [0199], tailor the presentation of future questions to Learner 28 [to] reduce the estimation variance of their concept knowledge).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baraniuk et al. (US 20140279727 A1); herein Baraniuk, in view of Swank et al. (US 10043410 B1); herein Swank.

Regarding Claim 2,
	Baraniuk teaches the method as claimed in claim 1 (and thus the rejection of claim 1 is incorporated herein).
	Baraniuk does not explicitly teach, but Swank teaches, in an analogous system, generating the diagnostic question set comprising a plurality of additional candidate questions for which a corresponding average comparison result for each additional candidate question22a a  is within a threshold value of the first average comparison result.(Col. 10, lines 59-67, col. 11, lines 1-17, discloses that questions for a user are presented based on their grade level, which is adjusted based on the user’s mastery of questions. A user is considered to have mastered a subject when the probability of the user answering the questions is greater than or equal to a threshold.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the learning system of Baraniuk to include the questions presented based on a user’s mastery, as taught by Swank. One of ordinary skill in the art would have been motivated to make the combination in order to improve student testing by estimating the test-taker’s ability on a question-by-question basis. (Swank, Col. 10, lines 15-25)
Response to Arguments
Applicant’s arguments filed August 13th
Applicant’s arguments regarding the 35 U.S.C. 112(b) indefiniteness rejections of the previous office action, have been fully considered and due to claim amendments, are persuasive.  The rejections have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the claims, as directed towards an abstract idea without significantly more, have been fully considered, but are unpersuasive.
Applicant asserts (pg. 7 of the response) that the claims are not directed to an abstract idea, but does so merely by repeating the claim language and stating “the claimed system and method … does not correspond to any of the examples of an abstract idea outlined by the October 2019 PEG” and fails to address the rejection’s characterization of nearly all steps as mental processes, capable of performance in the human mind but for the recitation of “the server”, e.g. a generic computer.
Applicant next asserts (pg. 9 of the response) that the claims recite additional elements that integrate the judicial exception into a practical application by asserting that the claims recite a technological solution to a technological problem (pg. 10 of the response).  However, selecting questions to place in a set of questions to present to a student, is not a technological problem.  Further, the steps to achieve this solution are nearly all steps performable in the human mind.  Applicant argues (pg. 12 of the response) “This represents a solution to a technical problem of how to train one or more machine learning algorithms to generate content unique to a particular student” however, none of the steps of the claim language appear to be related to the assertion of “training a machine learning algorithm”.  At most, the steps recite desired results – e.g. step d, “apply result data to the framework, thereby calculating a modeling vector” and step e “apply the modeling vector, thereby calculating a virtual correct answer probability”.  Mere assertion of a 
Finally, applicant asserts (pg. 12 of the response) that “the claims elements add significantly more so as to limit the abstract idea” and again recites the steps of the claim, identifying the judicial exception as “additional elements.”  The applicant states that the subject matter (e.g. the steps of the abstract idea) are not well-understood, routine, and conventional; however, this assertion is irrelevant – only additional elements which are identified as well-understood, routine, and conventional (and therefore not providing significantly more) must be identified as such, not the steps of the abstract idea itself.
Applicant’s arguments regarding the 35 U.S.C. 102(a)(2) rejection of Claim 1 of the previous office action have been fully considered, but are unpersuasive.
Applicant first discusses characterizes Baraniuk as determining “the probability that a learner will answer a question correctly” which appears to be a correct description of the main teachings of Baraniuk.  However, the applicant goes on to state “This is entirely different from the purpose of Claim 1 which is to generate a set of diagnostic questions for a new user to analyze the new user’s strengths and weaknesses.”  Applicant first notes that the phrase “to analyze the new user’s strengths and weaknesses” is both intended use and not reflected in the claim language.  Applicant makes assertions regarding “an initial diagnostic question set,” a term which is not recited anywhere in the claim language.  Claim 1 does explicitly recite “generating a diagnostic question set” in both step g and in the preamble.  Baraniuk, as demonstrated in the newly cited portions of the art, clearly teaches generating additional questions to present to the user, i.e. a diagnostic question set (Baraniuk, [0696], [0199], [0069]) based on their analyses 
Applicant’s arguments with regards to the rejection of Claim 2 depend on the arguments regarding Claim 1, and are thus unpersuasive.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN M SMITH/Primary Examiner, Art Unit 2122